Claimant was injured while bailing water from a gas well on premises owned by appellant found by the Board to be the employer. He appeals from the award on the theory that claimant was an independent contractor. The evidence sustains the award. Award affirmed, with costs to the State Industrial Board. All concur, except Brewster, J., who dissents on the ground that the proof shows that the relationship between claimant and appellant was one of independent contraetorship. Appellant stipulated a definite sum as to his payment for the work in question, reserving no power of control. Beyond that Hurlburt, the tenant, had no authority from appellant to act for him. The relationship between claimant and Hurlburt is not otherwise in issue.